Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/362,861
Filing Date: March 25, 2019
Appellant(s): ACHTERMANN et al.



__________________
Jack P Friedman 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/08/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/09/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.

1.	On pages 13-14, Applicant alleges Chen discloses “weighted sum” is a sum of the difference between the distance between two centroids of the first minutiae template and the distance between two centroids of the second minutiae template, which is not what is being claimed.
	Examiner disagrees because:
As disclosed in Chen [0047], [0051], [0137] – [0143], [0171], [0180] – [0181], the difference between each minutiae (i.e. vertex) distance to the centroid of first template (i.e. source domain) and corresponding minutiae (i.e. vertex) distance to the centroid of second template (i.e. target domain) is assigned as a weight between the two minutiae, and the summation of all differences is calculated as the weighted sum (i.e. a sum of the weights).
a weight is assigned to each edge between one of the vertices in the first set vertices corresponding to the source centroids and one of the vertices in the second set vertices corresponding to the target centroids".

2.	On pages 15-17, Applicant alleges Gillis does not discloses calculating an average matchability. 
	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and col. 41 line 66 – col. 42 line 28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, domain centroids (both source domain and target domain) are computed, wherein centroids are computed by calculating the average of the component values from all the summary vectors in the group (cluster in the domain).
The disclosures reasonably describe the argued limitation of "calculating target clusterability as an average of a respective clusterability of at least one target data item comprised by the target domain."
Further, invention, it is noted that the features upon which applicant relies (i.e., an average matchability) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale



	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated. 
The disclosures reasonably describe the argued limitation of "said processor calculating source-side matchability as an average of a respective matchability of each source centroid of said source centroids to the target centroids".


	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated. 
The disclosures reasonably describe the argued limitation of "calculating target-side matchability as an average of a respective matchability of each target centroid of the target domain to source centroids of the source domain, wherein the source domain comprises at least one source data item".

5.	On pages 21-23, Applicant alleges Gillis in view of Chen does not discloses “said processor calculating cross-domain clusterability between the target domain and the source domain as a linear combination of the calculated target clusterability and the calculated source-target pair matchability”. 
	Examiner disagrees because:
As disclosed in Gillis see col. 41, lines 4-38, 57-65 and cols. 41 -42, lines 66-28, col. 6 line 21 – col. 7 line 8, col. 33 line 39 – col. 34 line 23, col. 43 lines 19 – 54, col. 59, lines 3-22, col. 60 lines 32-53, col. 64 line 48-col. 65 line 27, Fig. 4 and claims 31-32, An alternate approach would be to apply the Euclidean distance formula D (defined above) to compute the distances between the positions of pairs of individual source and target domain records in the common space, and delete any of said pairs of records that are closer together than some minimum distance (for example, some fixed fraction of the distance between the domain centroid positions). A related approach would be to compute and compare the distances between the positions of individual records in one domain and the position of the centroid of the other domain, in the common space. Records for which this distance is below some pre-determined value (i.e., some fixed fraction of the distance between the domain centroid positions) could be deleted, the Euclidean distance [as matchability] between the centroid position of source domain and the centroid position of target is calculated.
Further, as disclosed in Gillis col. 56 lines 44-50, Euclidean distance formula D is a linear combination of the the calculated target clusterability and the calculated source-target pair matchability.


5.	On page 23, the arguments of claims 7 and 13 are directed to the similar argument of claim 1 which has been addressed above.

6.	On page 24, the arguments of claims 2-6, 8-12 and 14-18 are directed to the similar argument of claim 1 which has been addressed above.

For the above reasons, it is believed that the rejections should be sustained.

(3) NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.

Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method, said method comprising:
 “finding, an alignment between source centroids of a source domain and target centroids of a target domain over a cross-domain similarity graph, said cross-domain similarity graph comprising a first set of vertices corresponding to the source centroids and a second set of vertices corresponding to the target centroids”.  This limitation is considered to be a mathematical process directed to a type of mathematical graphing and finding an alignment on the graph.  This element could also read on a person evaluating a graph to find an alignment which could be considered a mental process of an observation or evaluation. 
“wherein a weight is assigned to each edge between one of the vertices in the first set vertices corresponding to the source centroids and one of the vertices in the second set vertices corresponding to the target centroids”, according to the instant applicant’s specification page 8 of 51, the weight assignment is a mathematical solution, therefore this is considered to be directed to a mathematical concept. 
“said finding the alignment comprising determining a subset of the edges having a maximum sum of the weights as compared with a sum of the weights for all other subsets of the edges, subject to each vertex connected by the edges in the subset being spanned by at most one edge in the subset”, according to the instant applicant’s specification Fig. 3C which appears to walk through a mathematical process, and page 
For the limitations;
“calculating target clusterability as an average of a respective clusterability of at least one target data item comprised by the target domain”; 
“calculating target-side matchability as an average of a respective matchability of each target centroid of the target domain to source centroids of the source domain, wherein the source domain comprises at least one source data item”; 
“calculating source-side matchability as an average of a respective matchability of each source centroid of said source centroids to the target centroids”; 
“calculating source-target pair matchability as an average of the target-side matchability and the source-side matchability”; and 
“calculating cross-domain clusterability between the target domain and the source domain as a linear combination of the calculated target clusterability and the calculated source-target pair matchability, said cross-domain clusterability providing an improved clustering over conventional data clustering due to the alignment between the source centroids and the target centroids” 
Each of these limitations are directed to simply calculating steps and are considered to be mathematical calculations.  Also, other than reciting “by a processor of a computer system” or “said processor”, nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
finding an alignment and the various calculating limitations in the context of this claim encompasses limitations that are not only considered to be directed to mathematical concepts but they are also limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “by a processor of a computer system”, “said processor calculating” and “said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof.”
Regarding the processor,
The processor of a computer system for finding and calculating in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (finding and calculating).  This generic processor limitation is 
  The additional element “said processor transferring the calculated clusterability to a device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Also, the step of transferring the calculated result to a device is considered to be extra-solution activity.  Adding the final step of transferring to a device does not add a meaningful limitation to the process of finding and calculating clusterability.  As another example, employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more.
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken 
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “by a processor of a computer system”, “said processor calculating” and “said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof” is simply transferring the results, provided by the mathematical calculations, to a device, and there is nothing done with the results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “creating the cross-domain similarity graph over the source centroids of the source domain and the target centroids of the target domain, using projected weights of pivot words in the source domain and the target domain" That is, the claim recites creating similarity graph, and using projected weights of pivot words. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping and “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
In particular, the claim only recites one additional element - said processor.
The processor in those steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of “creating similarity graph, and using projected weights of pivot words” step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In particular, the claim only recites one additional element - said processor.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “said processor” is simply performing a generic computer function of “creating similarity 
Accordingly, this additional element, taken individually and in combination, does not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3-6
Step 1 Analysis: Claim 3-6 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: These claims are simply directed to the math used to calculate clusterability. That is, the claims recite using mathematical formula to calculate clusterability. Therefore the claims are only directed to mathematical concepts.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3-6 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding to claim 7,
Step 1 Analysis: Claim 7 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 7, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “a computer readable hardware memory having a computer readable program code embodied therein, said computer readable program code containing instructions that perform a method”, “by a processor of a computer system”, “said processor calculating” and “said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof.”
Regarding the computer readable hardware memory,
The computer readable hardware memory having a computer readable program code embodied therein. This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding the processor,
Claim 7 recites the same processor and processor transferring that are recited in claim 1 and the same analysis is applied to claim 7, see above.  
Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 
Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a computer readable hardware memory having a computer readable program code embodied therein, said computer readable program code containing instructions that perform a method” is no more than mere instructions to perform a method, “by a processor of a computer system”, “said processor calculating” and “said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof” is simply transferring the results, provided by the mathematical calculations, to a device, and there is nothing done with the results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 8 - 12 
The computer program product was addressed in claim 7 above, the remaining limitations of claims 8-12 were addressed in the rejection of claims 2-6 and the same analysis is applied, see above.  


Step 1 Analysis: Claim 13 is directed to a computer system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 13 recites the same method limitations that are recited in claim 1 and the same analysis is applied to claim 13, see above.  
Step 2A Prong Two Analysis: 
In particular, the claim only recites the additional elements of “a processor and a computer readable memory unit coupled to the processor, said computer readable memory unit containing instructions that when run by the processor implement a method”, “by a processor of a computer system”, “said processor calculating” and “said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof.”
Regarding the processor and the computer readable memory unit for performing a method is recited at a high level of generality, as generic computing elements performing a generic computer function of processing data (finding and calculating). This limitation is no more than mere instructions to perform a method. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding the processor,

Step 2B Analysis: 
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a processor and a computer readable memory unit coupled to the processor, said computer readable memory unit containing instructions that when run by the processor implement a method” is no more than mere instructions to perform a method, “by a processor of a computer system”, “said processor calculating” and “said processor transferring the calculated cross-domain clusterability to a first device selected from the group consisting of an output device of a computer system, a storage device of the computer system, a remote computer system coupled to the computer system, and a combination thereof” is simply transferring the results, provided by the mathematical calculations, to a device, and there is nothing done with the results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 14-18
The computer system was addressed in claim 13 above, the remaining limitations of claims 14-18 were addressed in the rejection of claims 2-6 and the same analysis is applied, see above.  



This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.


/SYLING YEN/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

Conferees:
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                                        
           /MENG YAO ZHE/           Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                          
/SEEMA S RAO/           Director, Art Unit 2100                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.